

117 S2566 IS: Improving Access to Transfusion Care for Hospice Patients Act of 2021
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2566IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Rosen (for herself, Mr. Barrasso, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Center for Medicare and Medicaid Innovation to test allowing blood transfusions to be paid separately from the Medicare hospice all-inclusive per diem payment1.Short titleThis Act may be cited as the Improving Access to Transfusion Care for Hospice Patients Act of 2021.2.Center for Medicare and Medicaid Innovation testing of allowing blood transfusions to be paid separately from the Medicare hospice all-inclusive per diem paymentSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended—(1)in subsection (b)(2)(A), by adding at the end the following new sentence: “The models selected under this subparagraph shall include the testing of the model described in subsection (h).”; and(2)by adding at the end the following new subsection:(h)Testing of allowing blood transfusions To be paid separately from the Medicare hospice all-Inclusive per diem payment(1)In generalNot later than 1 year after the date of enactment of this subsection, the CMI shall establish and implement a model under which blood transfusions furnished to an individual receiving hospice care are paid separately from the hospice all-inclusive per diem payment under section 1814(i). The separate payment amount for such blood transfusion shall be the amount that would otherwise apply under title XVIII if the transfusion was not furnished as part of hospice care.(2)Requirements for evaluationIn conducting any evaluation of the model described in paragraph (1) pursuant to subsection (b)(4), the CMI shall ensure it compares participants under the model with similar patients outside of the model with respect to the following metrics:(A)The number of chemotherapy services furnished in the last 14 days of life.(B)Hospital utilization in the last 30 days of life, including emergency department visits, in-patient and observation status stays (including the length of the stays), and intensive care unit (ICU) days.(C)How many days receiving hospice care before the end of life.(D)The number of patients receiving hospice care who received a transfusion compared to patients with similar diagnoses not receiving hospice care.(E)The average frequency of transfusion for patients receiving hospice care compared patients not receiving hospice care.(F)The number of transfusions for patients receiving hospice care compared to patients not receiving hospice care.(G) Other areas determined appropriate by the CMI..